                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

 Judy Phillips,                                          C/A No. 3:18-cv-03229-CMC

                  Plaintiff,
                                                            Opinion and Order Granting
        v.
                                                           Motion for Summary Judgment
 BI-LO, LLC,

                  Defendant.


       Through this action, Judy Phillips (“Phillips”) seeks recovery from BI-LO, LLC. (“BI-

LO”) for an injury suffered when she slipped in a brown substance on the floor of a BI-LO

supermarket. ECF No. 1-1 ¶¶ 3, 7, 8. The matter is before the court on BI-LO’s motion for

summary judgment. ECF No. 10. For reasons set forth below, the motion for summary judgment

is granted.

                                           STANDARD

       Summary judgment should be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). It is well established that summary judgment should be granted “only when it is clear that

there is no dispute concerning either the facts of the controversy or the inferences to be drawn from

those facts.” Pulliam Inv. Co. v. Cameo Properties, 810 F.2d 1282, 1286 (4th Cir. 1987). The

party moving for summary judgment has the burden of showing the absence of a genuine issue of

material fact, and the court must view the evidence before it and the inferences to be drawn

therefrom in the light most favorable to the nonmoving party. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962). While all justifiable inferences must be drawn in favor of the non-movant,

Miltier v. Beorn, 896 F.2d 848 (4th Cir. 1990), a non-moving party cannot create a genuine issue
of material fact through mere speculation or the building of inference upon inference. Beale v.

Hardy, 769 F.2d 213 (4th Cir. 1985).

          Rule 56(c)(1) provides as follows:

                 (1) A party asserting that a fact cannot be or is genuinely disputed must
          support the assertion by:

                        (A) citing to particular parts of materials in the record, including
                 depositions, documents, electronically stored information, affidavits or
                 declarations, stipulations . . . , admissions, interrogatory answers or other
                 materials; or

                        (b) showing that the materials cited do not establish the absence or
                 presence of a genuine dispute, or that an adverse party cannot produce
                 admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1).

                                               FACTS

          On August 27, 2015, Phillips visited the BI-LO supermarket at 7830 Garners Ferry Road

in Columbia, South Carolina. ECF No. 1-1 ¶¶ 3, 6; Phillips dep. at 20, 22; ECF No. 12-1 (Safety

Report). 1 While pushing her cart through the dairy aisle, Phillips’ right foot slipped in a brown

substance. Phillips dep. at 32, 33. Phillips concluded the substance was likely pudding. Id. at 33

(testifying “I think I came to the conclusion maybe it looked like pudding” and “I still think it was

pudding”); see also ECF No. 12-1 at 3 (Safety Report describing substance as “pudding or what

ever”).




1
  In her memorandum in opposition to summary judgment, Phillips states the incident occurred
on September 16, 2015. ECF No. 12 at 1. Her complaint alleges it occurred on August 27, 2015.
ECF No. 1-1 ¶ 6. The latter appears to be the correct date. See ECF No. 12-1 (Safety Report
“created” September 16, 2015, and listing “incident date” as August 27, 2015).


                                                  2
       Phillips grabbed her grocery cart for balance, shifting her weight to her left leg. Phillips

dep. at 32. While she did not feel pain immediately, Phillips’ left knee began to hurt and swell

within a week. Id. at 45 (attributing these symptoms to the incident at BI-LO because they were

new). Phillips argues the abrupt and sudden movement when she slipped caused her to tear her

meniscus, which ultimately required surgery to repair. ECF No. 10 at 2. 2

       Phillips reported the injury to the store manager, Tanya Price. ECF No. 12-1. Price

completed a Safety Report, which described the incident as follows: “the floor was clear the only

thing that was wrong was the pudding or what ever it was on the floor cause[d] her to slip. There

w[ere] no packages on the floor that was damaged on what she slip[ped] in.” Id. at 3. The Safety

Report includes multiple options for potential cause. “Caused by Unsafe Condition” is marked

“yes.” Id. at 2. The Safety Report also lists “Knee (Left)” as the injured “Body Part.” Id.

                                          ARGUMENTS

       BI-LO argues it is entitled to summary judgment because there is no “competent evidence

that BI-LO placed any substance on the floor where the . . . incident occurred or had actual or

constructive notice that there was any substance on the floor.” ECF No. 10 at 1. BI-LO relies, in

part, on Phillips’ deposition testimony that she had no knowledge as to how the substance came to

be on the floor, how long it was there, or whether any BI-LO employee had notice of it. Id. at 2




2
  While Phillips does not cite evidentiary support for this argument, neither is it challenged by BI-
LO on reply. Therefore, for purposes of summary judgment, the court assumes Phillips’ knee
injury resulted from her slip at BI-LO.


                                                 3
(citing Phillips dep. at 32-34). BI-LO also relies on surveillance video which, it maintains, fails

to show how or when the substance came to be on the floor. 3

       In her opposition memorandum, Phillips describes the incident briefly, stating “her foot

slipped in brown pudding” when she was pushing her cart through the dairy aisle. ECF No. 12 at

1. She points to no evidence as to how long the substance was on the floor or how it came to be

there. She, nonetheless, argues that because the Safety Report states there were no packages on

the floor, “[t]he only reasonable inference is the package was discarded by a store employee who

failed to remove the pudding on the floor.” Id. Thus, she argues BI-LO is responsible for the

unsafe condition because the absence of any pudding package raises an inference a store employee

was at least aware of and failed to clean up the pudding. Id. (citing Wintersteen v. Food Lion, 344

S.C. 32 (2001)). Phillips also asserts the video proffered by BI-LO shows there was “almost no

one in the store” at the time of the incident, which she argues is “circumstantial evidence [raising

a] factual question as to whether an employee of the store either created the dangerous condition

or should have been aware of it.” Id.

       In its Reply, BI-LO characterizes Phillips’ argument regarding the inference to be drawn

from the limited number of customers and absence of a package as “mere speculation.” It notes

the low number of customers does not mean only BI-LO employees were in the store and that there

are multiple ways in which the pudding may have come to be on the floor without leaving a

package behind.




3
  The court has viewed the video, which does not show evidence of how the substance came to be
on the floor. While the incident itself and subsequent actions of store employees are reflected in
the video, the camera angle obscures the specific area of the floor where the substance was located.

                                                 4
                                           DISCUSSION

       A merchant is not an insurer of its customers’ safety, but does owe customers a “duty to

exercise ordinary care to keep the premises in a reasonably safe condition.” Denton v. Winn-Dixie

Greenville, Inc., 439 S.E.2d 292, 293 (S.C. Ct. App. 1993). To recover for injury caused by a

foreign substance or object, a customer must show the merchant either placed the substance or

object where it caused the injury or was on constructive or actual notice of the substance or object.

Wintersteen v. Food Lion, Inc., 542 S.E.2d 728, 729-30 (S.C. 2001) (upholding rule even though

merchant’s installation of self-serve drink machine with ice dispenser increased likelihood of water

on floor).

       The court agrees with BI-LO that the limited number of customers and absence of a

package in the area at the time of the incident do not raise a reasonable inference BI-LO employees

either caused the dangerous condition or were on actual or constructive notice of it. To the

contrary, the same facts leave open multiple possibilities, only some of which favor Phillips’

interpretation. For example, it is equally plausible that the substance was dropped, without the

package, by a customer (from a spoon or squeezed from a package) or spilled from a shopping

cart, leaving the package in the cart. Thus, the absence of a package and low number of customers

does not make it more likely a BI-LO employee rather than a customer was the source of the spill.

An additional difficulty with Phillips’ interpretation is it requires building inferences on inferences

as follows: (1) the substance came from a package, (2) this package was left in the area where the

incident occurred, (3) an employee picked up the package, and (4) the employee should have

become aware of the substance on the floor when picking up the package. While the last inference

may be reasonable (if an employee picked up a package in the area, he or she would have been



                                                  5
alerted to the spill), it depends on three other inferences and, consequently, impermissibly depends

on multiple, stacked inferences.

       Phillips points to no other evidence BI-LO caused or was on notice of the dangerous

condition. 4 She has, therefore, failed to proffer evidence from which a jury could impose liability

on BI-LO. It follows that BI-LO is entitled to summary judgment.

                                         CONCLUSION

       BI-LO’s motion for summary judgment is granted for reasons set forth above.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
October 31, 2019




4
  That the Safety Report indicates the incident was “Caused by Unsafe Condition” may be an
admission such a condition existed. It does not support an inference as to the cause of that
condition or BI-LO being on notice of it.

                                                 6
